Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The instant invention is deemed to be directed to an unobvious improvement over the invention patented in U. S. Patent No. 9,458,597 to Ikegami et al.  The improvement comprises a construction machine wherein the controller has a calibration mode in which the controller derives operation characteristics that represent a relation among the spool position of the meter-in valve, the operation velocity of the hydraulic actuator, and the differential pressure across the meter-in valve, and is configured to, in a case where the spool position of the meter-in valve has changed in a direction to increase an opening area of the meter-in valve in the calibration mode, output a command signal to reduce the differential pressure across the meter-in valve to the pressure adjusting device such that increase in the flow rate of the hydraulic fluid to be flown into the meter-in valve is suppressed for the purposes of controlling the position and posture of the work mechanism precisely.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



PRIOR ART

	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other construction machine and controls thereof.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745      
September 10, 2021